Exhibit 10.1

Amendment No. 2 dated June 12, 2003 to the
Credit Agreement between Cell Genesys and Fleet National Bank

 

Reference is made to the $60,000,000 Term Loan Facility between Cell Genesys,
Inc. and Fleet National Bank, dated December 27, 2001, as amended, (the "Credit
Agreement"); the Term Note in the amount of $60,000,000 dated December 27, 2001
(the "Term Note"); and the Pledge Agreement, dated as of December 27, 2001
between Cell Genesys, Inc. as Pledgor and Fleet National Bank as Lender (the
"Pledge Agreement").(collectively, the "Loan Documents").



Whereas the Borrower has requested that the Bank provide it with certain
amendments, the Bank and Borrower agree as follows:



    The Credit Agreement is hereby amended as follows:

    A. SCHEDULE 1 of The Credit Agreement is hereby amended as follows:

    The fourth line of Paragraph (b) of the definition of "Level One Period"
    shall be deleted in its entirety and replaced with the following:

    "(b) the Business Day on which a senior financial officer of the Borrower
    shall have delivered to the Lender a Compliance Certificate, together with
    the related financial statements referred to in Section 4.1(c) hereof,
    demonstrating in reasonable detail that the Borrower's Unrestricted Cash
    plus Cash pledged to Fleet National Bank shall be equal to $100,000,000 or
    more."

    B. The definition of "Termination Date" is hereby amended by replacing
    "December 31, 2007" with "January 1, 2008'.

 1. The Term Note is hereby amended as follows:

    A. Line 11 of Section 1 is hereby amended by replacing "December 31, 2007"
    with "January 1, 2008".

    B. Section 4.2 is deleted in its entirety and replaced with the following:

    "4.2 Principal. The aggregate outstanding amount of all Term Loans shall be
    payable in full on January 1, 2008."

    C. Section 5.2 is deleted in its entirety and replaced with the following:

    "5.2 Applicable Margin. Sixty-two-and-one-half-one-hundredths of one per
    cent (.625%) per annum."

Except as expressed above, all other provisions of the Loan Documents shall
remain in full force and effect and Fleet National Bank retains all its rights
and remedies as set forth in the Loan Documents.

 

 

 

In witness whereof, the parties hereto have caused this Amendment to be executed
as an instrument under seal by their respective duly authorized officers as of
the date first written above.

 

Witness:

CELL GENESYS, INC.

/s/Jennifer Cook Williams

 

By: /s/Matthew J. Pfeffer

Name: Jennifer Cook Williams

 

Name: Matthew J. Pfeffer

Title: Director, Corporate Communication and Investor Relations

 

Title: Vice President and CFO

 

Witness:

FLEET NATIONAL BANK

/s/David E. Meagher

 

By: /s/Kimberly Martone

Name: David E. Meagher

 

Name: Kimberly Martone

Title: Vice President

 

Title: Managing Director




--------------------------------------------------------------------------------

